DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments, filed 07/22/2022 are acknowledged.
	Claims 5 and 7 are cancelled.
	Claims 1-4, 6, and 8 are pending in the instant application.
	Applicant’s amendments to Claim 1 have overcome the objections to the claim. The objections to Claim 1 have been withdrawn.

Response to Arguments
Applicant’s arguments, filed 07/22/2022, with respect to Claim 1 have been fully considered and are persuasive. Applicant’s amendments have overcome examiner’s rejection to Claim 1. The objection of Claim 1 has been withdrawn. 
The remaining claims, 2-4, 6, and 8 have been indicated allowable by virtue of their dependency on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180353794 A1 (Wand) discloses an adjustable weight dumbbell device
US 20170239510 A1 (Wang) discloses an adjustable weight dumbbell
US 8025613 B1 (Wang) discloses an adjustable weight dumbbell
US 20080146420 A1 (Chen) discloses an adjustable weight dumbbell
CN 206350893 U (Wang) teaches an adjustable weight dumbbell
US 20180169459 A1 (Wang) discloses a weight adjustable dumbbell.
US 20200330813 A1 (Liu) discloses a weight adjustable dumbbell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754